  Case 2:17-cv-06007-SIL Document 39 Filed 05/05/20 Page 1 of 5 PageID #: 273



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------------X
DAVID WILLIAMS, TAJUAN CRUM,
DERRICK QUILL, DAMIEN RICE,
AND DIANA SANFILIPPO MCGLONE as
Administratrix of the Estate of
MICHAEL T. MCGLONE on behalf of themselves
and all employees similarly situated,

                                            Plaintiffs,                            17-cv-6007 (SIL)
                               -against-
LIPARI TRUCKING, INC., and FRANK LIPARI,
Chief Executive Officer and President, along with
Any and all agents, subsidiaries, and affiliates,

                                            Defendants.
-----------------------------------------------------------------------------X


                     ORDER APPROVING THE SETTLEMENT AND
                     DISMISSING THE ACTION WITH PREJUDICE
    Upon careful review of the proposed Settlement Agreement and Release (the

“Settlement Agreement”), see DE [32], and on considering the record of these

proceedings, the representations, arguments and recommendation of counsel for the

moving parties, and the requirements of law, IT IS HEREBY ORDERED,

ADJUDGED AND DECREED that:

    1.      The Court has jurisdiction over the subject matter and parties to this

            proceeding pursuant to 28 U.S.C. § 1332.

    2.      Venue is proper in this district.

    3.      The Court has certified the following class under Rule 23 of the Federal

            Rules of Civil Procedure (“Fed. R. Civ. P.”) and New York Civil Practice Law

                                                        1
Case 2:17-cv-06007-SIL Document 39 Filed 05/05/20 Page 2 of 5 PageID #: 274



      and Rules (“CPLR”) §§ 901 and 902, for settlement purposes (“Settlement

      Class”):

            All persons who work or have worked as Delivery Drivers and Helpers
            for Lipari Trucking between October 13, 2011 through Final Approval
            and for all minority Drivers and Helpers between October 13, 2011
            through Final Approval.

 4.   The Court has approved the Proposed Notice of Pendency of the Proposed

      Settlement of Class and Collective Action Lawsuit and Fairness Hearing (as

      modified by the Court) and Claim Form and Release (“Class Notice”) and

      directed their distribution to the Class. The content of the Class Notice fully

      complies with due process and Rules 23 of the Fed. R. Civ. P. and CPLR §§

      901 and 902. The Class Notice adequately put class members on notice of

      the Settlement Agreement.

 5.   The Class Notice will be mailed to each Settlement Class member via first-

      class mail; if a Settlement Class member does not have a known address,

      the class administrator, as defined below, will take reasonable steps to

      obtain the last known address of that member (“Notice Plan”).

 6.   Rocco Avallone and Christopher Bellistri of Avallone & Bellistri, LLP, 300

      Marcus Avenue, Suite 3E7, Lake Success, NY, 11042 have been appointed

      as class counsel (“Class Counsel”).

 7.   Arden Claims Service, 322 Main Street, Port Washington, NY, 11050 will

      act   as   the   Claims   Administrator     for   the   Settlement   (“Claims

      Administrator”).




                                        2
Case 2:17-cv-06007-SIL Document 39 Filed 05/05/20 Page 3 of 5 PageID #: 275



 8.   Section 16(b) of the Fair Labor Standards Act (“FLSA”) requires that, before

      a Court may enter judgment on an FLSA settlement, it must scrutinize the

      agreement to determine that the settlement is fair and reasonable. 29

      U.S.C. § 216(b); see Chun Lan Guan v. Long Island Business Institute, Inc.,

      2020 WL 1289517, at *2 (E.D.N.Y. Mar. 18, 2020) (citing Wolinsky v.

      Scholastic Inc., 900 F.Supp.2d 332, 335 (S.D.N.Y. 2012)). The Court must

      consider “whether the agreement ‘reflects a reasonable compromise of

      disputed issues [rather] than a mere waiver of statutory rights brought

      about by an employer’s overreaching.’” Oxley v. Excellent Home Care

      Services, LLC, No. 20-cv-2374, 2020 WL 589581, at *1 (E.D.N.Y. Jan. 8,

      2020) (citing Le v. Sita Info. Networking Computing USA, Inc., No. 7-cv-

      0086, 2008 U.S. Dist. LEXIS 46174, at *1-2 (E.D.N.Y. June 12, 2008)). Here,

      the Settlement Agreement was entered into by experienced counsel after

      extensive, arm’s-length negotiations. The Settlement Agreement is not the

      result of collusion and was entered into in good faith. Class Counsel and the

      Plaintiffs have fairly and adequately represented the Settlement Class for

      purposes of entering into and implementing the Settlement Agreement.

 9.   Further, in determining whether the Settlement Agreement is fair and

      reasonable, the Court has considered the five factors used in this Circuit to

      evaluate FLSA settlements: “(1) the plaintiff’s range of possible recovery; (2)

      the extent to which the settlement will enable the parties to avoid

      anticipated burdens and expenses in establishing their claims and defenses;



                                        3
Case 2:17-cv-06007-SIL Document 39 Filed 05/05/20 Page 4 of 5 PageID #: 276



       (3) the seriousness of the litigation risks faced by the parties; (4) whether

       the settlement agreement is the product of arm’s-length bargaining between

       experienced counsel; and (5) the possibility of fraud or collusion.” Chun Lan

       Guan, 2020 WL 1289571, at *2 (citing Wolinsky, 900 F.Supp. 2d at 335).

 10.   The Settlement Agreement also complies with the guidance set forth in

       Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015): (1) there are

       no restrictive confidentiality provisions that might conflict with the remedial

       purposes of the FLSA; (2) the release is proportional to the FLSA wage and

       hour claims asserted in the litigation; and (3) the attorney’s fees equate to

       approximately one-third of the total settlement amount and are thus fair

       and consistent with the provisions of the agreement between Plaintiffs and

       their counsel.

 11.   The Plaintiffs’ release of the Defendants as partial consideration for the

       settlement are sufficiently limited to deem the releases fair and proper.

 12.   The Court has reviewed the Settlement Agreement provision regarding

       attorneys’ fees, and finds that the apportionment of approximately one third

       of the settlement amount to the attorney’s fees (i.e., $290,833.33) is a fair

       and reasonable reflection of the services rendered to the Plaintiffs by their

       counsel, Avallone & Bellstri, LLP.            Such apportionment is well within the

       parameters set by courts in this District. See, e.g., Alvarez v. Sterling Portfolio Inv.,

       LP, 16 Civ. 5337, 2017 WL 8790990, at *4-5 (E.D.N.Y. Dec. 13, 2017); Ezpino v. CDL

       Underground Specialists, Inc., 14 Civ. 3173, 2017 WL 3037483, at *3 (E.D.N.Y. June

       30, 2017); Pucciarelli v. Lakeview Cars, Inc., 16 Civ. 4751, 2017 WL 2778029, at *2

                                             4
Case 2:17-cv-06007-SIL Document 39 Filed 05/05/20 Page 5 of 5 PageID #: 277



       (E.D.N.Y. June 26, 2017); Karic v. Major Auto. Cos., 09 Civ. 5708, 2016 WL 1745037,

       at *8 (E.D.N.Y. Apr. 27, 2016); Abrar v. 7-Eleven, Inc., 14 Civ. 6315, 2016 WL

       1465360, at *3 (E.D.N.Y. Apr. 14, 2016).

 13.   In light of the foregoing factors, the Court holds that the Settlement

       Agreement is fair and reasonable. The Settlement Agreement is therefore

       APPROVED by the Court.

 14.   Pursuant to the terms of the Settlement Agreement, the Court retains

       jurisdiction over this matter for purposes of enforcement of the settlement.

 15.   Each party shall bear its own costs, except as provided to the contrary in the

       Settlement Agreement and in this Order.

 16.   FINAL JUDGMENT is hereby ENTERED dismissing with prejudice this

       lawsuit and the claims of the Plaintiffs asserted in it.




 DATED: This 5th day of May, 2020

                                                  SO ORDERED

                                                  /s/ Steven I. Locke
                                                  Magistrate Judge Steven I. Locke
                                                  United States District Court
                                                  Eastern District of New York




                                           5
